Dismiss and Opinion Filed May 11, 2022




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                No. 05-21-01004-CV

                   IABRAHIM O. IYAMAH, Appellant
                                V.
               THE UNION UPTOWN DALLAS LLC, Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-04446-E

                        MEMORANDUM OPINION
                   Before Justices Myers, Carlyle, and Goldstein
                            Opinion by Justice Myers
      After appellant failed to timely file his brief, we directed appellant by postcard

dated March 30, 2022 to file the brief within ten days and cautioned him that failure

to do so would result in the dismissal of this appeal without further notice. See TEX.

R. APP. P. 38.8(a)(1). To date, appellant has not filed his brief or otherwise

corresponded with the Court regarding the status of this appeal.
       Accordingly, we dismiss this appeal.   See TEX. R. APP. P. 38.3(a)(1);

42.3(b),(c).




                                       /Lana Myers//
211004f.p05                            LANA MYERS
                                       JUSTICE




                                    –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

IABRAHIM O. IYAMAH, Appellant                On Appeal from the County Court at
                                             Law No. 5, Dallas County, Texas
No. 05-21-01004-CV          V.               Trial Court Cause No. CC-21-04446-
                                             E.
THE UNION UPTOWN DALLAS                      Opinion delivered by Justice Myers.
LLC, Appellee                                Justices Carlyle and Goldstein
                                             participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 11th day of May, 2022.




                                       –3–